DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The instant application having Application No. 17/670,322 has a total of 18 claims pending in the application, there are 3 independent claims and 15 dependent claims, all of which are ready for examination by the examiner.  
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63. 
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
Specification
The applicant’s specification submitted is acceptable for examination purposes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalki et al. (US 2015/0370883 A1) in view of Fourny et al. (US 2017/0017683 A1).
For claim 1, Kalki et al. teaches a system, comprising: an interface configured to: receive formula information comprising structural formulas and version-specific formulas [scheme used for structuring dynamic data environments for cube dimensions, 0017: Kalki]; a processor configured to: determine a set of structural dependencies based on the structural formulas, wherein each structural dependency of the set of structural dependencies comprises one or more primary dimension values and is applicable across all versions [structural dependency schemes for values in dimension and relational, 0017-0020: Kilka]; but does not teach determining a set of version-specific dependencies based on the version-specific formulas, wherein each version-specific dependency of the set of version-specific dependencies associated with a specific version comprises a set of primary dimension values and is applicable only in the specific version.
Fourny et al. teaches determining a set of version-specific dependencies based on the version-specific formulas [determining association with data source based on formulas, 0010: Fourny], wherein each version-specific dependency of the set of version-specific dependencies associated with a specific version comprises a set of primary dimension values and is applicable only in the specific version [versioned using using one of the dimensions as transaction time, 0024: Fourny].
Kalki et al. (US 2015/0370883 A1) and Fourny et al. (US 2017/0017683 A1) are analogous art because they are from the same field of data computation speed improvement.
Before the filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the data dimension estimation as described by Kalki et al. with data processing as taught by Fourny et al.
The motivation for doing so would be “for on-the-fly reconfigurations and remodeling of data to suit the diverse requirements of many different business users” [0003: Fourny]. 
	Therefore, it would have been obvious to combine Kalki et al. (US 2015/0370883 A1) and Fourny et al. (US 2017/0017683 A1) for dimension structuring. 
For claim 2, Kalki et al. and Fourny et al. teaches:
The system of claim 1, wherein the interface is further configured to receive version information [interface where dimensions can be versioned with the information, 0024: Fourny].
For claim 3, Kalki et al. and Fourny et al. teaches:
The system of claim 1, wherein the system stores a plurality of alternative data structures each corresponding to a version [alternate structures based on associated cell values, 0006: Fourny].
Claim 17 is a method of the system taught by claim 1.  Kalki et al. and Fourny et al. teaches the limitations of claim 1 for the reasons stated above.
Claim 18 is a Computer program product of the system taught by claim 1.  Kalki et al. and Fourny et al. teaches the limitations of claim 1 for the reasons stated above.
Conclusion
The Examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting the application.
When responding to this Office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJITH JACOB/Primary Examiner, Art Unit 2161                                                                                                                                                                                                        
12/17/2022